Case 2:18-cv-03439-NGG-RLM Document 50 Filed 06/06/19 Page 1 of 3 PageID #: 224



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------------------X
SCOTT PELLEGRINO, on behalf of himself and all
others similarly situated; and CHRISTINE VAN OSTRAND
on behalf of herself and all others similarly situated,

                                             Plaintiffs,                    NOTICE OF MOTION
                                                                            TO DISMISS
                        - against -
                                                                            Docket No.:
NEW YORK STATE UNITED TEACHERS; UNITED                                      2:18-cv-0343 9-JMA-GRB
TEACHERS OF NORTHPORT, as representative of the
class of all chapters and affiliates of New York State
United Teachers; NORTHPORT-EAST NORTHPORT
UNION FREE SCHOOL DISTRICT, as representative
of the class of all school districts in the State of New York;
ANDREW CUOMO, in his official capacity as governor
of New York; LETITIA JAMES, in her official capacity
as Attorney General of New York;1 JOHN WIRENIUS,
in his official capacity as chair of the New York Public
Employment Relations Board; ROBERT HITE, in his
official capacity as member of the New York Public
Employment Relations Board,

                                            Defendants.
-----------------------------------------------------------------------X
         PLEASE TAKE NOTICE that upon Plaintiffs’ Complaint, dated June 13, 2018, and the

accompanying Memorandum of Law and Declaration of Robert E. Morelli, Esq., with annexed

exhibits, Defendants ANDREW CUOMO, in his official capacity as governor of New York;

LETITIA JAMES, in her official capacity as Attorney General of New York; JOHN

WIRENIUS, in his official capacity as chair of the New York Public Employment Relations

Board; and ROBERT HITE, in his official capacity as member of the New York Public

Employment Relations Board, shall move this Court before the Honorable Joan M. Azrack,

United States District Court Judge, United States District Court, Eastern District of New York,




         1 Pursuant to F.R.C.P. 25(d), current New York State Attorney General Letitia James has been
automatically substituted for former Attorney General Barbara Underwood, as Underwood’s tenure as Attorney
General ended on January 1, 2019.
Case 2:18-cv-03439-NGG-RLM Document 50 Filed 06/06/19 Page 2 of 3 PageID #: 225




100 Federal Plaza, Central Islip, New York, for an order pursuant to Rule 12(b)(1) and Rule

12(b)(6) of the Federal Rules of Civil Procedure dismissing the Complaint as to these Defendants

based on a lack of subject matter jurisdiction and failure to state a claim upon which relief can be

granted and for such further relief as may be proper.



Dated: Hauppauge, New York
       January  &  2019                       ROBERT E. MORELLI, Esq.
                                              Assistant Attorney General
                                              300 Motor Parkway, Suite 230
                                              Hauppauge, New York 11788

To:    All Counsel of Record for Plaintiffs
       & Co-Defendants via E-mail,
       UPS Overnight and ECF
Case 2:18-cv-03439-NGG-RLM Document 50 Filed 06/06/19 Page 3 of 3 PageID #: 226




 STATE OF NEW YORK)
                  )           SS.:
 COUNTY OF SUFFOLK)

        EVELYN ORELLANA, being duly sworn, deposes and says: deponent is not a party to

 the action, is over 18 years of age and is employed in the office of LETITIA JAMES, Attorney

 General of the State of New York, attorney for defendant. On January 18, 2019, she served a

 copy of the enclosed Notice of Motion to Dismiss upon the following named persons:

                                     PAUL R. NIEHAUS
                                     Kirsch & Niehaus
                                     150 East 58th Street
                                     22nd Floor
                                     New York, New York 10155

                                     JONATHAN F. MITCHELL
                                     Mitchell Law PLLC
                                     106 East Sixth Street
                                     Suite 900
                                     Austin, Texas 78701

                                     ATTN: DINA KOLKER
                                     Stroock & Stroock & Lavan LLP
                                     180 Maiden Lane
                                     New York, New York 10038

                                     ATTN: DAVID F.KWEE
                                     Ingerman Smith, LLP
                                     150 Motor Parkway, Suite 400
                                     Hauppauge, New York 11788

 the addresses designated by said persons for that purpose by UPS Overnight Mail.



                                                   "EVELYN ORELLANA

 Sworn to before me this
 18th day of January, 2019


 ROBERT MORELLI
 Assistant Attorney General
